Title: No. 7., 1 February 1791
From: Jefferson, Thomas
To: 


An Historical View of the Whale Fisheries of Holland, England, and the United States.



Holland
England


Holland
England






1578


Basques 25.
1758
159
 52






1612

 2

1759
155
 34






1615
 11
 4

1760
154
 40






1620

 7

1761
161
 31






1663
202


1762
165
 28






1669
138


1763

 30






1670
148

Hamburg abt. 350
1764
161
 32






1678
120

Eng. bounty 6/.
1765
165
 33

America, 150.



1683
242


1766
167
 35






1686
189


1767
165
 39






1688
214


1768
160
 41






1692
 32


1769
152
 44














United States











North
South
Tons.












viz 13,820 North












14,020 South


1702
224


1770
150
 50

183
121
4059 men.


1713
 93


1771
150
 50






1715


Americans begin
1772
131
 48






1721
260

Hamburg 79.
1773
134
 55









Basques. 20.









1725
226
12

1774
130
 65






1726
218
14

1775
129
 96

177
132
Eng. bounty 500£.


1727
202
16

1776
123
 91



400£. 300£.












200£. 100£.


1728
182
18

1777
116
 77



Dutch bounty 30ƒ












a Man.


1729
184
20
Basques. 27.
1778
111
 71






1730
168
22
Basques 33
1779
105
 59



English bounty












30/


1731
164
22
America 1300, Tons
1780
 82
 52









on their own Coast









1732
176
21

1781

 34



English bounty












40/


1733
184
 2
Basques 15 to 20
1782

 38









Eng. bounty 20/









1736
191
 1
Basques 10 to 12
1783
55
 47






1737
196


1784
 62
 93



France 4. Ships








North
South





1744


Eng. bounty 30/
1785
 65
154
18








Basques 5 or 6









1748
 94


1786
 67
153



Eng. bounty 30/


1755
181
66
Eng. bounty 40/
1787
 67
217
38
91
31
viz. 5820 tons












North. 4390 tons












South. 1611. men.












France 3 Ships


1756
186
67

1788
 69
222
54
91
31
France 17


1757
180
55

1789

178

91
31
Hamburg 32


